Title: From John Quincy Adams to Thomas Boylston Adams, 10 September 1817
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My Dear Brother.
					Boston 10th. Septbr. 1817
				
				I have placed to your credit as my Agent the sum of ten thousand Dollars, in the United States Branch Bank, which you are to employ as follows, and in no other manner without express authority from me hereafter.I have authorized Messers: Payne and Co. to purchase for me, Middlesex Canal Shares at 330 Dollars a share, all assessments paid—or at 250 dollars with the last Assessment to pay—If they purchase any they will give you notice, and upon receiving the transfer of the Certificates into my name you will pay for them from this fund.—If you have any opportunity of purchasing shares from other persons at the same rate you may pay for them in the same manner.—For every share thus purchased and paid for by you, you will charge me a Commission of five Dollars. Should you be informed of any other manner of employing the money advantageously to write to me for instructions.Yours affectionate brother— 
				
					
				
				
			